       Case 1:18-cv-01005-AT-SDA Document 163 Filed 07/27/21 Page 1 of 2



 RYAN SESTACK
 RSESTACK@GRSM.COM

 JEFFREY CAMHI
 JCAMHI@GRSM.COM                            ϳͬϮϳͬϮϬϮϭ
 CHRISTOPHER COYNE                                                                ATTORNEYS AT LAW
 CCOYNE@GRSM.COM                                                           1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                 NEW YORK, NY 10004
                                                                                   WWW .GRSM.COM




                                           July 26, 2021
VIA ECF
Honorable Stewart D. Aaron
United States Magistrate Judge                       ƉƉůŝĐĂƚŝŽŶ'ZEd͘^KKZZ͘
United States District Court                         ĂƚĞĚ͗:ƵůǇϮϳ͕ϮϬϮϭ
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Kairam v. West Side GI, LLC
                       Civil Action Number 1:18-cv-1005 (AT) (SDA)

Dear Judge Aaron:

        I am an attorney with Gordon Rees Scully Mansukhani, LLP, counsel for defendants
WestSide GI, LLC (“WSGI”), Peter Distler, and Ricardo Pou, in the above-referenced
consolidated action. Defendants write to respectfully request a 1-month extension of time, from
July 28, to August 30, 2021, to file their response to the Consolidated Complaint, filed July 15,
2021 (Docket No. 161). This is the first request for an extension of time to respond to the
Consolidated Complaint. Defendants requested plaintiff’s consent to this extension, and plaintiff
indicated that she neither consents nor objects to this request.

        Defendants request this extension of time in order to complete their analysis of the
Consolidated Complaint and draft an appropriate response. The Consolidated Complaint is 53-
pages long, with 220 paragraphs and 28 separate and distinct causes of action. It includes extensive
allegations spanning the past six years, and, as the Court is well aware, includes the consolidated
allegations and claims from Plaintiff’s three separate actions. Given the breadth of the allegations,
the 28 causes of action, as well as the complicated procedural history in this suit and certain other
deadlines over the next few weeks, Defendants need this extension of time in order to develop an
appropriate response to this pleading.

       As such, Defendants respectfully request this extension of time, until August 30, 2021, to
respond to the Consolidated Complaint.

        Thank you for your consideration of this matter.



                                                 1
                        Case 1:18-cv-01005-AT-SDA Document 163 Filed 07/27/21 Page 2 of 2




                                                                    Respectfully submitted,

                                                                    GORDON REES SCULLY
                                                                    MANSUKHANI, LLP
                                                                    Christopher Coyne
                                                                    Christopher Coyne, Esq.

                  cc.   Ryan Sestack Esq. (via email & ECF)
                        Jeffrey Camhi, Esq. (via email & ECF)
                        Elizabeth Shieldkret, Esq. (via ECF)




1167938/59913857v.1
                                                                2
